PER CURIAM.
On this day came on to be heard and considered the opinion of the Supreme Court of the United States in this cause there on appeal and as published in 353 U.S. 360, 77 S.Ct. 840, 1 L.Ed.2d 889, reversing and remanding with instructions the judgment of this Court as reported by an opinion by this Court in the said cause in 283 S.W.2d 303, and, after setting the matter for hearing and having heard the same, we do hereby and in accordance with our interpretation of the majority opinion of the Supreme Court of the United States reverse our former position in the matter and affirm the judgment of the trial court awarding H. T. Arnold the sum' of $18,000 together with all costs. It is so ordered.